Citation Nr: 1544422	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the March 2010 rating decision, the evaluation of PTSD was increased to 50 percent.  The correspondence in December 2010 (VA Form 21-0820), is reasonably construed as a notice of disagreement (NOD) with the March 2010 rating decision.  As such, the appeal stems from the March 2010 rating decision.  In addition the Board notes that relevant VA treatment records reflecting psychiatric symptoms were associated with the record prior to the expiration of the appeal period with respect to the March 2010 rating decision.  

In March 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

The record raises the issue of entitlement to a disability claim or claims related to exposure to Agent Orange during service as reflected in the RO's December 2010 Report of General Information and the Veteran's associated submission in October 2012.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ) and the Board does not have jurisdiction over it.  As such, the issue is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Total occupational and social impairment is not shown.

CONCLUSION OF LAW

The criteria for establishing a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letters in November 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including from the Social Security Administration (SSA).  

The Veteran was provided a VA PTSD examination in March 2010, February 2011, and November 2012.  The evidence, to include the November 2012 VA PTSD examination report is sufficient for deciding the claim with respect to an increased rating for PTSD.  The evidence is adequate for a determination, as it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Increased Rating
Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015). 

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Analysis

The Veteran asserts that his PTSD is worse than reflected in the 50 percent rating assigned.  In October 2012 correspondence, it was noted that the Veteran's irritability was escalating to violence, that he neglected his personal appearance, and that he had impaired memory and continuous depression, with resulting inability to function independently in impaired occupational and social functioning.  PTSD symptoms were reported to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Lending credibility to the Veteran's assertions is the February 2011 VA examination report noting an increase in PTSD symptoms, to include as a result of his son having joined the Army several years earlier, and who was noted to be serving in Afghanistan.  The report of examination reflects the Veteran had no friends, along with difficulty controlling anger, and it was noted that he had become physically aggressive with his wife the year before.  It was further noted that he slept only four to five hours per night with nightmares occurring 3-4 times per week, the content of which was of being in danger of being chased.  The Board notes that his DD Form 214 reflects decorations and awards to include a Combat Infantryman Badge and a Vietnam Campaign Medal.  

Although the November 2012 VA examiner noted no increase in the degree of impairment due to PTSD, a February 2011 VA treatment record notes PTSD medications were increased for nightmares, as well as mood and anxiety, and it was noted that the medication was only partially effective.  In addition, the February 2011 VA examination report notes that his nightmares were so severe that he would sometimes hit his wife and as a result they were sleeping in separate rooms.  Moreover, the August 2011 VA treatment records reflect complaints of increasing nightmares of fighting and killing awakening him six to seven times per night, and in addition to an increase in the PTSD medication, was he was referred to anger management therapy.  

The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV).  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim with respect to PTSD was certified to the Board in August 2013 (i.e., before August 4, 2014), the DSM-IV applies.  

Under the DSM-IV, the GAF (global assessment of functioning) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although the November 2012 VA examiner determined that PTSD resulted in moderate impairment in social and occupational functioning, a GAF score of 48 assigned.  A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment inn social, occupational or school function (e.g., no friends unable to keep a job).  The Board notes that internal inconsistency diminishes the probative value of an opinion.

In addition, and although the November 2012 VA examiner stated that increased occupational and social impairment was due to the Veteran's unrelated cognitive disorder, the February 2011 VA examiner specifically stated that the GAF score of 50 was assigned solely due to PTSD, noting that the cognitive impairment did not change the Veteran's GAF score due to PTSD.  

The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VA and private evidence establishes deficiencies in the relevant areas.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met throughout the appeal.  

Although this higher rating is warranted, the Board finds that a rating in excess of 70 percent is not warranted.  Comparing his reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD and related symptoms at any time during the appeal period.  The Board notes that the 70 percent rating contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD.  38 C.F.R. § 4.1.  

In addition, the February 2011 VA examination report reflects that the February 2011 VA examination report notes that he was alert and oriented to personal information and place.  Insight was adequate and affect was normal.  Response latencies were normal, and spontaneous speech was fluent and free of paraphasias.  Immediate recent and remote memory were all grossly within normal limits.  It was noted that he was logical and goal directed.  In addition, no delusions were noted on VA examination in November 2012.  There was no grossly inappropriate behavior, no memory loss for names of close relatives, his own occupation, or his own name.

A June 2009 VA depression screen reflects that the Veteran indicated he had fleeting thoughts of suicide on a monthly basis but that he had no plan, and had never attempted suicide.  In addition, a June 2009 VA treatment record notes occasional fleeting thoughts of suicide when sleep deprived but denied intent or plan and no suicidal ideation was reported.  The February 2011 VA examination report reflects that he denied both suicidal and homicidal ideation.  The record shows passive suicidal ideation (which is contemplated by the 70 percent rating) with no plan or intent at any time during the appeal.  The Board finds the evidence does not establish that the Veteran is in danger of hurting himself or others let alone persistence of such.  

To the extent that there is an assertion in the October 2010 correspondence that there is inability to perform activities of daily living, including maintenance of minimal personal hygiene, the February 2011 VA examiner reported that the Veteran maintained his activities of daily living and did so routinely and independently, and no neglect of personal appearance and hygiene was indicated on VA examination in November 2012.  Regardless, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD and related symptoms at any time during the appeal period.  

Although not bound by a SSA determination, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the medical records upon which the May 1994 SSA determination was based reflects interference with, or inability to perform, activities of daily living due disability due to organic mental disorder, not PTSD.  Even in consideration of the other diagnoses of record, the competent probative evidence does not establish total occupational and social impairment under the criteria for evaluating PTSD.  

Significantly, and although there is some doubt as to whether the criteria for a higher 70 percent rating have been met, resolving all reasonable doubt in the Veteran's favor, a finding in favor of 70 percent rating for PTSD is supportable.  As such, the Board finds that a 70 percent rating, and no higher, for PTSD is warranted.  

Extraschedular Consideration

The evidence shows that the Veteran's service-connected PTSD results in at most, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003).  Here, the Board is not remanding the TDIU claim because it has been found that the evidence is inadequately developed; instead, the Board is remanding the issue of entitlement to a TDIU because such possible entitlement has been raised by some evidence of record and the RO has not yet adjudicated the matter in the context of this present appeal.  In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the PTSD rating claim need not be remanded in this specific case. 


ORDER

A 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The issue of entitlement to a TDIU has been raised as part and parcel of the PTSD rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  Because implementation of the grant of the 70 percent rating for PTSD in the decision above may impact the issue of entitlement to a TDIU, the issue must be remanded.  Additionally, although this type of claim was previously adjudicated in the March 2010 rating decision, the RO will have an opportunity to adjudicate the claim anew in the context of this appeal in which a 70 percent rating is granted. 

Accordingly, this issue is REMANDED for the following actions:

1.  Implement the increased 70 percent rating granted herein for PTSD.  

2.  After completion of the above, and accomplishing any necessary development, adjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a SSOC and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


